DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-1-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-17, 19-20 are rejected under 35 USC 103 as being unpatentable over Garcia-Luna-Aceves et al. (hereinafter “Garcia”, US Patent 7,565,450 B2) in view of Michael et al. (hereinafter “Michael”, US Patent 10,992,568 B2).

receiving the request, wherein the request includes a uniform resource locator (URL) that includes a name of a site associated with the tenant (column 12, lines 5-10, column 17, lines 15-17, Web server receives a request from a client requesting a webpage referenced by a URL); 
extracting the name of the site from the URL (column 17, lines 17-20, 28-30); 
querying a site map table based on the name of the site to retrieve a site map table entry associated the site (column 16, lines 50-60, column 17, lines 47-50); 
determining whether the site map table entry includes a redirect URL associated with the site (column 16, lines 55-60, column 18, lines 24-36); 
in response to determining that the site map table entry includes the redirect URL: adding a resource identifier extracted from the URL to the redirect URL (column 12, lines 12-17, column 20, lines 5-8, 15-20, 45-55); 
responding to the request with a response message that includes the redirect URL (column 12, lines 12-17, column 20, lines 5-8, 15-20, 45-55).  
Garcia does not explicitly discloses:
receiving the request from a computing device associated with a tenant of a multi-tenant distributed collaboration system.  
However, in an analogous art, Michael teaches a multi-tenant configuration (MCN) supporting multiple tenants.  Using the system, a user requests network content (column 9, lines 1-10, column 16, lines 64-67, column 20, lines 39-41, column 22, lines 37-44).


As per claims 2, 9, Garcia discloses The computer-implemented method of claim 1, wherein in response to determining that the site map table does not include a redirect URL associated with the site, the computer-implemented method further comprises: 
retrieving a database identifier from the site map table entry (column 12, lines 12-17, , 45-55); 
retrieving a resource corresponding to the resource identifier from a database identified by the database identifier; 
responding to the request by providing the resource (column 20, lines 5-8, 15-20).  

As per claim 3, Garcia does not explicitly discloses The computer-implemented method of claim 2, wherein the redirect URL was added to the site map table entry in response to an operation that modified the name of the site.  
However, Michael teaches using a CNAME instead of the URL that was input.  The CNAME URL then redirects traffic (column 24, lines 58-63).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s the redirect URL was added to the 

As per claim 4, Garcia does not explicitly disclose The computer-implemented method of claim 2, wherein the redirect URL includes a name of the tenant, and wherein the computer-implemented method further comprises:
 performing a tenant-level operation that modifies the name of the tenant; 
modifying the redirect URL to include the modified name of the tenant.  
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s modifying the redirect URL to include the modified name of the tenant in Garcia’s method assisting in redirecting the traffic to the correct location.

As per claim 5, Garcia discloses The computer-implemented method of claim 1, wherein the response message includes a hypertext transfer protocol (HTTP) response message (column 12, lines 12-17).  

As per claim 6, Garcia discloses The computer-implemented method of claim 1, wherein the resource includes a web site, a file, or a web service (column 12, lines 12-17).  

As per claim 7, Garcia discloses The computer-implemented method of claim 1, wherein the site map table entry includes the redirect URL in response to a tenant-level or site-level operation that renamed the tenant or the site or that moved the tenant or the site (column 16, lines 50-60).

As per claim 10, Garcia does not explicitly disclose The computer-readable storage medium of claim 8, wherein the redirect URL was added to the site map table entry in response to an operation that moved the site to a different tenant.  
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s the redirect URL was added to the site map table entry in response to an operation that moved the site to a different tenant in Garcia’s method assisting in redirecting the traffic to the correct location.

As per claim 15, Garcia discloses A computing device, comprising: 
one or more processors (column 14, lines 23-35); 


adding an entry to a site map table that associates the new name of the site with a database that contains resources associated with the site (column 16, lines 50-60, column 17, lines 47-50); 
adding a redirect URL to an entry in the site map table associated with the existing name of the site, wherein the redirect URL includes the new name of the site (column 12, lines 12-17, column 20, lines 5-8, 15-20, 45-55).  
Garcia does not explicitly disclose:
receive a request to perform an operation that changes a name of a site of a tenant of a multi-tenant distributed collaboration system from an existing name to a new name.
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s receive a request to perform an operation that changes a name of a site of a tenant of a multi-tenant distributed collaboration system from an existing name to a new name in Garcia’s method assisting in redirecting the traffic to the correct location.



receive a request to perform a tenant rename operation from an existing tenant name to a new tenant name; 
modify the redirect URL to include the new tenant name.  
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s receive a request to perform a tenant rename operation from an existing tenant name to a new tenant name in Garcia’s method assisting in redirecting the traffic to the correct location.

As per claim 17, Garcia does not explicitly disclose The computing device of claim 15, wherein a name of the tenant is encoded as a sub-domain of the redirect URL, and wherein the new name of the site is encoded as part of the path of the URL or a query parameter of the URL.  
However, Michael teaches the tenant sends a request to “host.abc.com” and the DNS server for the tenant is configured to change it to “client1-abc.mode.com”since the DNS server will have a CNAME record changed to “client1-abc.mode.com” for “host.abc.com” (column 25, lines 5-10).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Michael’s receive a request to perform a 

As per claim 19, Garcia discloses The computing device of claim 15, wherein the computer-executable instructions further cause the computing device to: 
receive a request from a computing device associated with the tenant for a resource associated with the site (column 12, lines 5-10, column 17, lines 15-17); 
extract the old site name from a URL included in the request (column 17, lines 17-20, 28-30); 
query the site map table for an entry associated with the old site name (column 16, lines 50-60, column 17, lines 47-50); 
retrieve the redirect URL from the entry (column 16, lines 55-60, column 18, lines 24-36)); 
add a resource identifier to the redirect URL (column 12, lines 12-17, column 20, lines 5-8, 15-20, 45-55); 
respond to the request with a response message that includes the redirect URL (column 12, lines 12-17, column 20, lines 5-8, 15-20, 45-55).  

As per claim 20, Garcia discloses The computing device of claim 19, wherein the response message causes the computing device associated with the tenant to send subsequent requests for resources with URLs that comprise the new name of the site (column 20, lines 45-55).

Allowable Subject Matter
Claims 11-14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
September 11, 2021